Case 1:16-cr-00323-JKB Document 56 Filed 04/12/21 Page1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

UNITED STATES OF AMERICA *
v. * CRIM. NO. JKB-16-0323
UNDER SEAL
ANDRE MOSES, JR., %
Defendant. *
* * * * * * * * * * * *
MEMORANDUM AND ORDER

 

On March 23, 2021, this Court denied Defendant Andre Moses, Jr.’s Amended Motion for
Compassionate Release (ECF No. 45), after denying his first Motion for Compassionate Release
(ECF No. 39) on November 17, 2020. (See ECF Nos. 42, 50.) Moses has now filed a pro se
Motion to Reconsider this Court’s denial of his Amended Motion for Compassionate Release.
(ECF No. 54.) No hearing is necessary. See Local Rules 105.6, 207 (D. Md. 2018). For the
reasons set forth below, Moses’s Motion to Reconsider will be DENIED.

As this Court has previously explained in detail (see ECF No. 50), motions for
compassionate release are governed pursuant to 18 U.S.C. § 3582(c)(1)(A). Under this section, a
district court may modify a convicted defendant’s sentence when “extraordinary and compelling
reasons warrant such a reduction” and the court has “consider[ed] the factors set forth in section
3553(a) to the extent that they are applicable.” Jd.

In its recent decision denying compassionate release, this Court found that Moses failed to
establish an extraordinary and compelling reason for his compassionate release and that

consideration of the § 3553(a) factors did not weigh in favor of Moses’s early release. (See ECF
Case 1:16-cr-00323-JKB Document 56 Filed 04/12/21 Page 2 of 3

No. 50.) In the present Motion to Reconsider, Moses does not present facts that give the Court
cause to alter these prior findings.

Even assuming arguendo that Moses’s Crohn’s disease—and his accompanying
immunosuppressive medication—qualifies as an extraordinary and compelling reason justifying
compassionate release, Moses does not present any new facts that would alter the Court’s thorough
application of the § 3553(a) factors to Moses’s case. (See ECF No. 50 at 4-5.) As this Court
previously explained, Moses was convicted of committing an armed robbery, a serious offense
that poses a clear danger to the community. This violent offense was only the latest in a series of
violent crimes, including assault and discharging a firearm, that Moses committed. (See ECF No.
50 at 5 (citing ECF No. 48-4 at 7-13).) Further, Moses has served less than half of his 135-month
sentence. Although the Court is heartened to hear that upon release, Moses intends to “make this
court proud” and help “at-risk youth in his community,” those assertions do not alter the Court’s
finding that consideration of the § 3553(a) factors weighs against Moses’s release. Moses’s release
at this time would not sufficiently promote respect for the law, deter crime, or protect the public.

Alternatively, Moses asks the Court to transfer him to a halfway house for a year, and
subsequently to home confinement for the remainder of his sentence. (See ECF No. 54 at 2.)
Without assessing the appropriateness of this measure, the Court notes that it is inherently within
the authority of the Bureau of Prisons (“BOP”) to transfer an inmate to home confinement under
18 U.S.C. § 3624(c). That section specifically provides that “(t]he authority under this subsection
may be used to place a prisoner in home confinement for the shorter of ten percent of the term of
imprisonment of that prisoner or six months.” 18 U.S.C. § 3624(c). Although § 12003(b)(2) of
the Coronavirus Aid, Relief, and Economic Security Act states that during the present COVID-19

emergency, “the Director of the [BOP] may lengthen the maximum amount of time for which the
Case 1:16-cr-00323-JKB Document 56 Filed 04/12/21 Page 3 of 3

Director is authorized to place a prisoner in home confinement” pursuant to § 3624(c)(2), this
authority is given to the BOP, and not to the courts.

This Court again acknowledges Moses’s legitimate concerns about the risk that COVID-
19 may pose to his health. Moses’s Motion to Reconsider, however, does not present new facts or
legal arguments that alter the Court’s decision to deny his Amended Motion for Compassionate
Release (ECF No. 45). Moses’s Motion to Reconsider this Court’s March 23, 2021 decision (ECF

No. 54) is accordingly DENIED.

DATED this of day of April, 2021.

BY THE COURT:

Pema « (QL,

James K. Bredar
Chief Judge
